Holderman, J. This matter was referred to a commissioner for hearing but the parties hereto entered into a stipulation of facts after Claimant waived its right to a hearing in said cause. The facts, briefly, are as follows. Claimant entered into three lease contracts with the State of Illinois, dated November 3,1971, January 10,1974 and June 27, 1975, calling for the leasing of Claimant’s computer terminal equipment. Among the provisions of said lease was a clause providing that the State would pay the personal property taxes levied on the equipment leased. During the years 1974 and 1975, personal property taxes in the amount of $11,376.83 and $20,726.95 were assessed against the equipment leased to the State. Claimant allegedly paid these taxes and invoiced the State for reimbursement. The State refused to pay these taxes because monies had not been appropriated for such payment. Claimant then filed this claim before the Court. Both parties made motions for summary judgment which have previously been denied by this Court. The record is silent as to whether or not Claimant paid these taxes under protest but it is clear that the State did not pay any of the taxes in question. The question is made as to whether or not the agents who entered into the contract attempting to bind the State to pay these taxes had the authority to enter into such a contract. Respondent raises the point that no appropriation has been made for payment of the taxes which is the basis for Claimant’s claim. Since the record is clear that no appropriation was made for the monies claimed by Claimant, It is hereby ordered that this claim be, and the same is, dismissed.